Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species , as set forth in the Office action mailed on October 19, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of October 19, 2020 is withdrawn.  Claims 9-12, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
inter alia an endoscope device comprising: a light source configured to selectively emit first illumination light and second illumination light, the first illumination light including light of a red wavelength band, light of a green wavelength band, and light of a blue wavelength band, and the second illumination light including light of the green wavelength band and one of light of the blue wavelength band and light of the red wavelength band; an imaging sensor including a plurality of pixels that are arranged in a two-dimensional matrix and configured to receive light, perform photoelectric conversion on the light, and generate imaging signals; a color filter configured such that a plurality of filter units are arranged so as to correspond to the plurality of pixels, each of the filter units including a plurality of filters, the plurality of filters including first filters and second filters, a number of the second filters being equal to or larger than a number of a type of the first filters that is most frequently arranged in the color filter, each of the first filters being configured to transmit one of light of the red wavelength band, light of the green wavelength band, and light of the blue wavelength band, and each of the second filters being configured to transmit light of the green wavelength band and one of light of the red wavelength band and light of the blue wavelength band; and a processor comprising hardware, the processor being configured to generate a first image corresponding to light of the green wavelength band and a second image corresponding to light of one of the other wavelength bands based on an imaging signal generated by the imaging sensor when the light source emits one of the first illumination light and the second illumination light, wherein; a resolution of the first image that is obtained when the light 
The prior art of record fails to disclose an endoscope device having first and second light sources and a color filter configured such that a plurality of filter units are arranged so as to correspond to the plurality of pixels, each of the filter units including a plurality of filters, the plurality of filters including first fitter filters and second filters, a number of the second filters being equal to or larger than a number of a type of the first filters that is most frequently arranged in the color filter.   Uchiyama et al. (US 2011/0273548) disclose an endoscope device with a light source capable of emitting first and second wavelengths as claimed but is silent with respect to the color filter and image processor as claimed.   Specifically, Uchiyama et al. disclose the use of a standard Bayer filter by using magenta.   MacKinnon et al. disclose an analogous endoscopic device comprising a light source wherein cyan may be used as an alternative color filter.  However, one of ordinary skill in the art would not have been motivated to combine the cyan filter of MacKinnon et al. with the device of Uchiyama et al. as claimed, specifically, wherein a number of the cyan filters is equal to or larger than a number of a type of the first filters (i.e. blue) that is most frequently arranged in the color filter.   Any combination of the prior art to provide the endoscope apparatus observation as claimed would only have been done so with the use of impermissible hindsight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
3/8/2021